       Case 9:20-cv-81961-MGC Document 15 Entered on FLSD  Docket
                                                         PRO    CESS  12/08/2020
                                                                          R ECEIPT      Page
                                                                                          AN 1D ofRETUR
                                                                                                    2        N
U-s-llepartmsp;()fJusticc
   i
   t
Un #ed st
        z
        a t
          -
          t-s
            '
            -'
             M arshalsser
                        vice                            see '
                                                            '
                                                            /n.s
                                                               /rê/c/k
                                                                     b/k.
                                                                        5'fors'
                                                                              cp-vp
                                                                                  'ct
                                                                                    .
                                                                                    y(lrprocessd?,7/..
                                                                                                     S'
                                                                                                      .klal-
                                                                                                           shal''
                                         r    . w'                =                                                                                                    F
           .                                                                                                                                                     r
    PLAIN:II
           7F                                                                                                                COURT CASE NUMBER                  J
    LEE M ITCHELL JOHNSON,                                                                   ,          a                    20-8l961-CV-COOKE
    nEl
      rExnzvx'l
              .                                                                                             ;                TvpEoypltocEss
    SGT.ALFRED etaI.                                                                                                         SU M M ON S & COM PLA INT
                               NAM EOF INDIVI'DUAL, COMPANY,CORPORATION ETC.TO SERVE OR DESCRIPTION O1
                                                                                                     7PROPERI'Y '1'0 SEIZEOR CONDEMH
          SERVE                DeputyOjeda                   O
                 AT            ADDRESS(Streelol.RFD.z
                                                    d
                                                    l/pt
                                                       zrpllel'/No.,C/@,Stal
                                                                           ec?,1#ZlPCode)
                       Palm BeachCotlnty SheriffsOffice3228 GunClubRdW estPalm Beach)FL 33406                                                                           ,
                                                                                                                                                                        l
    SEND NOTICEOFSERVICECOPYTO REQUESTERATNAMEANDADDRESSBELOW                          NumberOfPr0ceSSt0bt           l                                                   '.          z?
                                                                                       ser5/e(1lqpitl)tllisI7k)r1)::!85                                                    'k        -'
                                                                                                                                                                                     s
    LeeM itchellJohnson,Pro Se,ll
                                a
                                ll
                                 mate#o384240                           o                            .
    W                                                    -x         n'k.,
                                                                        -              Numberolparti       estobe                                                          /
       estDetentionCenter                                                      k        % qw
                                                                                           ee                                scrvedinthiscase      '                    j'
    InlnateNtail/parcels17.0.Box l450                                   .          Xî
                                                                                    .                                        clyeckforservicc                          .
                                                                                                                                                                       f)...-
    BelleGlade,FL 33430                                                                                                      onUJ.A.
    SPECIAl-lN. STRUCTIONSOI
                           lOTHEllINFORMATION THAT WILLASSISTIN EXPEDITING SERVICE(lllclude/.
                                                                                            lll,
                                                                                               sWlf
                                                                                                  ?h- 1/1f/Alten atezlddresses,
    AllTelephoneNll/il:crs'
                          ,(111(
                               1Eslint
                                     aledF/l?lf
                                              ?.
                                               çzlvailflblejèl'c
                                                               s
                                                               orp/ctl;


    Signaturcol
              -A olcyothel
                         'Ori
                            gil'orreu 'pclserviceonbehalfof:                 Z PLAINTIFF                    TELEPHONENUMBER                      DAT
                                                                             EnDEFEXDANT                                       ---( J. t(,30 f
                            SPAC E BELO W FOR USE O F U.S.M ARSHA L O NLY -DO NO T                                     R ITE BELO W TH IS LllE
    Iacknowledgereceiptfortlletotal          TotalProcess Districtol-     Districtto      SignatureofAtlthorize              DeputyorClerk                     Date
    lltlnlberofprocessilldicatctl,                        Origin          Serve                              .
    (57p1onll'
             fol.USS'
                    IJ8Jfl
                         llol'
                             e
    //?r7,9oneUS'
                A.
                 /285is$'ll/?Fpl///e#)
                        .          -
                                                  xo. '       xo,                                                               lt ô                       .



    IlerebyccrtiI-yandrettlrlthatl lvepcrsolall
                                              yserved,C1havclegalevidel:ceofservice, haveexecutedassl:ownin''I
                                                                                                             lenlarks''
                                                                                                                      .tleprllcessdescribcdol
                                                                                                                                            1tl
                                                                                                                                              pc
    individual,company,corlloratiol,etc.:atthcadtlressslpownaboveontl:eontheil:dividual,conlpany,corporation,etc.showl)attlpeaddressilpsertedbelohv.
    I-1ihcrebycertifyandreturl
    '                         :tl
                                :atlal)tlnabl ctoIocatetleindi
                                                             vidual,conlpany,corporation,etc.nal
                                                                                               uedabove(Seep'
                                                                                                            c/?lt
                                                                                                                7/'/
                                                                                                                   f.
                                                                                                                    sbelojb
                                                                                                                          s
    Nalealldtitleof'dividtlalserved(fllolâ./7(
                                             731
                                               ,
                                               /7abov                                                              Date                           Tinle                         l
                                                                                                                                                                                ):
'
-         l( .,                                        ()$                kttéo             ? 1.                 ï)t               *7,' O fttl                             F-lpn'
    Address coll'
                pletet?/7.
                         $/dl
                            ffel.
                                el'lrp17hojt'
                                            nabove)                                                                           SigllattlreoI
                                                                                                                                          -U.S.N'
                                                                                                                                                larshalorDcptlty
    y
     r                  ' %î 1e
                 !'-                         j                                                                                                                  X
                                                 .
                                                                                                                                                          tle.
                                                                                                                                                             s         7
    ServiccFee          TotalM ileageCllarges         Forwarding Fee      TotalCllarges          AdvanceDeposits       Amoull owedtoU.S.N'111. al*or
                 -*         (iltcltdillger
                                         7yecvr
                                              lr-
                                                s
                                                .
                                                z                                                                      (Amotllt -
        tJ.
          ',                       . .ç                       ,                  ,
                                                                                 .,
                                                                                  -..                                               j .r--s
    REMA RKS                                                                                                                         .                 .




    /.
     Vayzozo-.
             ,z
              1J.a.
                  gttpn
                      koel
                         <f,1200%c5 '
                                    cck
                                      sev-oi J-
                                              ukfkuct-ol
                                                       /zt
                                                         onc.
          t>JU)tqV'-S'@''   éa',
                               o V occg iezui
                                            .
                                            ce.
                                              : f C'C,C-eJ
                                                         --
                                                          J
           on bekœç tf/Dqxz é kebœ.'' .                                                             ï
                                                                                                    jr
                                                                                                     .r!tc-r- v                            D.c . 'ï
                                                                                                                                                  I
                                                                                                    9pîL-u2..lr
                                                                                                              jy .
                                                                                                                                                  1
                                                                                                                                                   y
                                                                                                    j
                                                                                                    k                ZES 282222
                                                                                                                  ANGEL
                                                                                                                 CLERK A Q. NOBLE
                                                                                                                      U.S.DI SX CX
                                                                                                                 S.D.gqF!cp.-W.RB.
                                                                                                                         .




                                                                                                                                                                     FOfm US:1-285
    13RlOR VERSIONS OF1-i-lIS F'ORM ARE OBSOLE7'E                                                                                                                        !lev.ll/18
   Case 9:20-cv-81961-MGC Document 15 Entered on FLSD Docket 12/08/2020 Page 2 of 2
    it
     -wzjb,!
XO 440(Rev.06/l2)StlmmonsinaCivilAction(Page2)
CivilAction No. 2O-81961-CV-COOKE             '.
                                             tWl
                                                PROO F O F SERV ICE
                 (Tltis.
                       j'dc//t//lsltouldnotbe/'
                                              Pc# witlltltecourtIIzl/(4J.
                                                                        j'requiredby Fc#.R.Civ.P.4(0)
       Thissul
             mlmonsfor(hameofindividttaland(itle,t
                                                 '
                                                 /-am.
                                                     !
                                                     l DeputyOjeda
                                                     ,
wasreceivedbymeon(date)            ( 2-. NQ-CD .
       I
       D Ipersonally served thestllnl
                                    monson the individtlalat(
                                                            place)


       I
       D llef4the summ ons atthe individual'sresidence ortlsualplace ofabode with (name)
                                                          a person ofstlitable age and discretion who residesthere,
       on (date)                        ,and mailed a copy to the individual's Iastknown address;or
                                                            r
                                                            .                            '
       '
             Iserved the sum monson n-,,,--.r-
                                             .
                                             -di-id---l     ao-
                                                              tka-.o
                                                                   b                           . :Lt. s-o
                                                                                                        .               ,whois
           designateclby law to acceptservice ofprocesson behalfof(nameofol ani
                                                                              zation)
                                       (k.         10                  on(date)
       I
       D Irettlrned thestllnlmonstlnexectlted becatlse

       (
       D Other(speclly:



       uyfeesare$%             .5? fbrtravelands 4't30-                       fbrservicesfbratotalo.f$
                                                                                              ,                     .        :


                                                                                                                 # f5 -
       ldeclareunderpenaltyofpel
                               jurythatthisinforlnationistrtle.


Date:lr/nlzoqn                                                                      Sel-ver'
                                                                                           ssi
                                                                                             gnattu-e

                                                                          l        k)*%./             ttt'
                                                                                   Pl-il3ted p1(7/7î(?and//
                                                                                                          '//e

                                                                         -?'''.$ Clem atis Stfe t
                                                                          ,   .,

                                                                          RoOl-fl-215
                                                                          kN                    FL 33401
                                                                              e ,e
                                                                                 l
                                                                                 A:
                                                                                  el
                                                                                   m, --9
                                                                                   .    -/
                                                                                         ,
                                                                                         e
                                                                                         c,1
                                                                                           ,* :
Additionalinform ation regarding atlempted service,etc:
